Case 1:19-cv-00280-GWC Document 38 Filed 06/19/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

UP STATE TOWER CO., LLC and
BUFFALO-LAKE ERIE WIRELESS
SYSTEMS CO., LLC,

Plaintiffs,

v. Case No. 1:19-cv-280

THE TOWN OF CHEEKTOWAGA, NEW
YORK and THE TOWN BOARD OF THE
TOWN OF CHEEKTOWAGA, NEW
YORK,

Defendants,

and

WEST SENECA CENTRAL SCHOOL
DISTRICT,

Intervenor-Defendant and
Third-Party Plaintiff,

Vv.

SOUTHLINE LITTLELEAGUE, INC. f/k/a
SOUTHLINE ATHLETIC ASSOCIATION,

Nee ee ee ee Se ee ee ee ee ee ee ee a ee es es ee ee ee ee ee ee es ee ee

Third-Party Defendant.

ORDER

Plaintiff filed this case pursuant to a limited preemption provision of the
Telecommunications Act, 47 U.S.C. § 332(c)(7)(B). The case concerns a long-running dispute
over the siting and permitting of a cell phone tower within the Town of Cheektowaga. The
parties include defendants Town of Cheektowaga and the Town Board of Town of Cheektowaga,
intervenor West Seneca Central School District, and third-party defendant Southline Little

League, Inc.

 
Case 1:19-cv-00280-GWC Document 38 Filed 06/19/20 Page 2 of 2

West Seneca Central School District filed an answer and a counterclaim on September
20, 2019. Plaintiffs failed to file an answer to the counterclaim as a result of law office error. In
November 2019, the School District moved for a default since no answer or motion to dismiss
had been filed. Plaintiff opposes the entry of default.

The court DENIES the motion for default. The case is at an early stage. The oversight
within the law office has resulted in no prejudice to the School District or significant delay.
Discovery has not commenced. The court favors resolution of cases on the merits with briefing
from both sides. For these reasons, the court allows an additional 30 days from the present date
for plaintiffs to respond to the counterclaim.

The next step in the case will be a motion to dismiss or for summary judgment to be filed
by the School District within 30 days. The normal response times shall apply.

Dated at Rutland, in the District of Vermont, this 17 day of June, 2020.

   

Cs» ne
Geoffrey W. Crawford, Chief Judge
United States District Court

 
